U7-/5
                                    ELECTRONIC RECORD




COA#        02-14-00184-CR                         OFFENSE:       49.04


            Charles Jerome McClenty v. The
STYLE:      state of Texas                         COUNTY:        Tarrant

COA DISPOSITION:           AFFIRM                  TRIAL COURT:   County Criminal Court No. 3


DATE: 03/26/15                       Publish: NO   TCCASE#:       1312934




                            IN THE COURT OF CRIMINAL APPEALS


           Charles Jerome McClenty v. The
STYLE:     State of Texas                                               4*7-/£
     APP£LLAJUT*S                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         fa/u£A</                                      JUDGE:

DATE: 0*.t.        7        2&/S"                      SIGNED:                         PC:
                       /

JUDGE:     /^                                          PUBLISH:                        DNP:




                                                                                        MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                            ELECTRONIC RECORD